DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/30/2020, 07/31/2020 and 10/27/2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, U.S. Patent Application Publication 2019/0115146, in view of Jeong et al., (hereinafter Jeong), U.S. Patent Application Publication 2013/0169404.
Regarding Claim 1, Kwon teaches, a coil component (Fig. 6) comprising: 
a support substrate (102); 
a coil portion (103) disposed on at least one surface of the support substrate; 
a magnetic body (104), in which the support substrate and the coil portion are disposed, having a through-portion penetrating through a center of the coil portion; 
…; and 
an insulating layer (105) disposed between the substrate and the through-portion.  (Kwon: Figs. 1-6, para. [0040], [0049]).
Kwon does not explicitly teach, a nonmagnetic layer disposed below the through-portion and,
the insulating layer disposed between the nonmagnetic layer and the through-portion.
However, Jeong teaches (Fig. 4J), a nonmagnetic layer (150) disposed below the through-portion (through-portion of laminate 110) and,
the insulating layer disposed between the nonmagnetic layer and the through-portion. (Jeong: Figs. 1, 2, 4E, 4F and 4J, para. [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetic body of Kwon to include the nonmagnetic layer disposed below the through-portion of Jeong, the motivation being for “improving the DC biased characteristics without reducing the breaking strength of the inductor” [0040]).  (Jeong: Figs. 1, 2 and 4J, para. [0040]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Kwon in view of Jeong further teaches, wherein, based on a thickness direction of the body, a distance from at least one surface of the support substrate (Kwon: 102) to an upper surface of the coil portion (Kwon: 103) is greater than a distance from the insulating layer (Kwon: 105) to the upper surface of the coil portion.  (Kwon: Fig. 6, para. [0040], [0049]).
Regarding Claim 3, the combination of Oh in view of Jeong further teaches, wherein thicknesses of the support substrate (Jeong: 160) and the nonmagnetic layer (Jeong: 150) are substantially the same, the motivation being for “improving the DC biased characteristics without reducing the breaking strength of the inductor” [0040]).  (Jeong: Fig. 4J, para. [0040]).
Regarding Claim 4, the combination of Kwon in view of Jeong further teaches, wherein the insulating layer (Kwon: 105) extends along a surface of the coil portion (Kwon: 103).  (Kwon: Fig. 6, para. [0040], [0049]).
Regarding Claim 8, the combination of Kwon in view of Jeong further teaches (Fig. 6), wherein a width of the through-portion (Kwon: C) is decreased in a direction toward the nonmagnetic layer (Jeong: 150), the motivation being for “improving the DC biased characteristics without reducing the breaking strength of the inductor” [0040]).  (Kwon: Fig. 6, para. [0040], [0049]), (Jeong: Fig. 4J, para. [0040]).
Regarding Claim 9, the combination of Kwon in view of Jeong further teaches, wherein a boundary surface (Jeong: the boundary surface between 150 and 160) is disposed between the nonmagnetic layer (Jeong: 150) and the support substrate (Jeong: 160), the motivation being for “improving the DC biased characteristics without reducing the breaking strength of the inductor” [0040]).  (Jeong: Fig. 4J, para. [0040]).
Regarding Claim 10, the combination of Kwon in view of Jeong further teaches, wherein the nonmagnetic layer includes at least one of a polymer, a ceramic material, or alumina (Al2O3) (Jeong: “Al.sub.2O.sub.3” [0007]), the motivation being for “improving the DC biased characteristics without reducing the breaking strength of the inductor” [0040]).  (Jeong: Fig. 4J, para. [0040]).
Regarding Claim 11, the combination of Kwon in view of Jeong further teaches, further comprising: an external electrode (Kwon: 120, 130) disposed on an external surface of the body to be connected to an end portion of the coil component (Kwon: 103).  (Kwon: Fig. 6, para. [0040], [0049]).
Regarding Claim 12, the combination of Kwon in view of Jeong further teaches, wherein the nonmagnetic layer (Jeong: 150) extends from the support substrate (Jeong: 160), the motivation being for “improving the DC biased characteristics without reducing the breaking strength of the inductor” [0040]).  (Jeong: Fig. 4J, para. [0040]).
Regarding Claim 14, the combination of Oh in view of Jeong further teaches, wherein each of turns of the coil portion (Kwon: 103) has one surface in contact with the support substrate (Kwon: 102), and another surface opposing the one surface and spaced apart from the support substrate.  (Kwon: Fig. 6, para. [0040], [0049]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Jeong, as applied to claim 1, and further in view of Kim et al., (hereinafter Kim), U.S. Patent Application Publication 2020/0365315.
Regarding Claim 5, the combination of Kwon in view of Jeong is silent on using parylene for the insulating layer.  (Kwon: Fig. 6, para. [0040], [0049]).
The combination of Kwon in view of Jeong does not explicitly teach, wherein the insulating layer includes parylene.
However, Kim teaches (Fig. 2), wherein the insulating layer (510) includes parylene (“parylene” [0052]). (Kim: Figs. 1-3, para. [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulation layer of the combination of Kwon in view of Jeong to include the parylene of Kim, the motivation being that “an inner insulation layer 510 such as parylene may be provided on a side surface of the base material 200” [0052] made of metal magnetic material.  (Kim: Figs. 1-3, para. [0052]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Jeong, as applied to claim 1, and further in view of Jeong (embodiment 2, Fig. 4F) (hereinafter Jeong 2).
Regarding Claim 6, the combination of Kwon in view of Jeong is silent on the thickness of the support substrate in relation to the nonmagnetic layer.  (Kwon: Fig. 6, para. [0040], [0049]).
The combination of Oh in view of Jeong does not explicitly teach, wherein the nonmagnetic layer has a thickness less than a thickness of the support substrate.
However, Jeong 2 teaches (Fig. 4F), wherein the nonmagnetic layer (second gap 160 disposed in the through-portion is analogous to the nonmagnetic layer since the second gap 160 comprises a dielectric) has a thickness less than a thickness of the support substrate (150). (Jeong 2: Fig. 4F, para. [0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the support substrate of the combination of Kwon in view of Jeong to include the larger thickness of Jeong 2, the motivation being to improve support for the internal electrode pattern (130) [0054].  (Jeong 2: Fig. 4F, para. [0054]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, the combination of Kwon in view of Jeong and further in view of Jeong 2 further teaches, wherein, based on a thickness direction of the body, a distance from at least one surface of the support substrate (Kwon: 102) to an upper surface of the coil portion (Kwon: 103) is greater than a distance from the insulating layer (Kwon: 105) to the upper surface of the coil portion.  (Kwon: Fig. 6, para. [0040], [0049]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Jeong, as applied to claim 12, and further in view of Tomonari et al., (hereinafter Tomonari), U.S. Patent Application Publication 2019/0006088.
Regarding Claim 13, the combination of Kwon in view of Jeong teaches is silent on the nonmagnetic layer and the support substrate comprising the same material.  (Kwon: Fig. 6, para. [0040], [0049]).
The combination of Kwon in view of Jeong does not explicitly teach, wherein the nonmagnetic layer and the support substrate comprise the same material.
However, Tomonari teaches (Fig. 3), wherein the nonmagnetic layer (12, 13) and the support substrate (11) comprise the same material (“substrate 11 and the insulating resin layers 12 and 13 are each formed of a non-magnetic material and constitute a low permeability part” [0024]). (Tomonari: Fig. 1-4, para. [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of the nonmagnetic layer and the support substrate of the combination of Kwon in view of Jeong to include the same non-magnetic material of Tomonari, the motivation being that the “low permeability part…segments at least a part of a magnetic path exists between the first and second high permeability parts” [0006].  (Tomonari: Fig. 3, para. [0006]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/23/2022


/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837